Citation Nr: 0531949	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals, dislocation of left hip with arthritis.

2.  Whether there was clear and unmistakable error (CUE) in 
an August 1978 rating decision that denied a claim of service 
connection for a left hip disability, and an April 1997 
rating decision that declined to reopen the claim.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for residuals, 
dislocation of the left hip with arthritis and assigned a 10 
percent disability evaluation, with which the veteran 
disagreed.  The RO also determined that CUE had not been 
committed in previous rating decisions that had denied the 
claim of service connection.  

It is noted that in a May 2003 notice of disagreement, the 
veteran asserted that the RO should have separately granted 
service connection for arthritis of the left hip (the RO 
subsequently addressed this as a separate issue in a January 
2004 supplemental statement of the case).  This matter is 
inherently part of any analysis concerning a disability 
evaluation for the veteran's service-connected left hip 
disability, which takes into account manifestations of 
arthritis.    

The issue of an initial rating in excess of 10 percent for a 
service-connected left hip disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The August 1978 rating decision, which did not establish 
service connection for a left hip disability, and the April 
1997 rating decision, which declined to reopen the claim of 
service connection, were supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome.


CONCLUSION OF LAW

Prior RO determinations are not clearly and unmistakably 
erroneous in failing to establish service connection for a 
left hip disability.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium) 
(citing Parker as "holding VCAA inapplicable to claim that 
RO decision contained CUE," and Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc) as "holding that CUE 
motion is not claim for benefits and that VCAA definition of 
claimant cannot encompass person seeking revision of final 
decision based on CUE").

I.  Facts

The veteran's service medical records indicate that he 
suffered a posterior dislocation, head of the left femur.  In 
October 1959, the veteran underwent surgery where the 
dislocation was reduced, and after recovery, in mid-December, 
the veteran was completely ambulatory with a ischial weight 
bearing brace with some residual stiffness in the hip joint.  
The veteran was given a 30 day convalescent leave on December 
16.  

In May 1960, the veteran was admitted to the hospital for 
physiotherapy due to weakness of the lower extremity after 
his brace was removed.  Upon admission, physical examination 
was essentially negative, except for obvious atrophy and 
weakness of the left quadriceps, and abductor lurch on gait.  
The hip had full range of motion, and the veteran was started 
on an active range of motion progressive resistance program.  

A September 1960 consultation report from the Orthopedic 
Clinic noted at that time, the veteran was symptom free.  His 
left hip had full range of motion, there was no evidence of 
muscle weakness, and x-rays taken on August 8, 1960, and was 
negative for any evidence of aseptic necrosis (the 
radiographic report found no bony or articular 
abnormalities).  The report concluded that the veteran could 
be discharged from active duty with a L-1 profile.  

In March 1978, the veteran filed an application for 
compensation stating that he had dislocated his hip in 1959.  
The veteran underwent a July 1978 VA examination.  He stated 
that for the past several years, he had noticed some pains in 
the left hip-particularly, a burning sensation.  The veteran 
stated that he could not sit for prolonged periods of time.  
He articulated that his jobs had dealt mostly with warehouse 
work, and the injury had affected performance on the job.  A 
physical assessment of the musculoskeletal system found a 
normal gait and posture.  The left hip had no deformity, no 
tenderness to palpation, and no loss of motion abduction (45 
degrees).  The examiner stated that the there was no 
significant loss of motion flexion (125 degrees), but that 
the veteran claimed pain in the left hip when executing this 
movement.  The examiner found no evidence of muscle atrophy 
in the left thigh or calf.  

The examiner further remarked that the veteran clarified that 
he had a constant ache in the left hip with physical activity 
for the past 8 or 9 years, and it was getting worse, without 
a history of recurrence of dislocation.  The diagnosis was 
history "dislocation of left hip," physical exam 
essentially negative, and x-ray negative pelvis and left hip.  
The examiner found no evidence of recent or old fracture.  

A contemporaneous radiographic report contained an examiner's 
impression of negative pelvis and left hip, with no evidence 
of recent or old fracture in any area around the left hip.

An August 1978 rating decision denied a claim of service 
connection for a left hip condition; while acknowledging the 
in-service injury and surgery, the RO noted that upon 
separation the veteran was symptom free, and that, 
essentially, the recent VA examination had failed to find 
evidence of a current disability.  

In May 1986, the veteran filed an application to reopen the 
claim of service connection, and the RO sent the veteran a 
June 1986 letter informing him that to reopen a claim, he 
needed to submit new and material evidence showing that the 
disability was in fact incurred in or aggravated by service.  

In December 1986, the RO received another application to 
reopen the claim of service connection for a left hip 
disability, and sent a March 1987 letter informing the 
veteran that he needed to submit new and material evidence.  
The letter stated that evidence of the current status of a 
disability for which service connection had been denied was 
not new and material.  

In September 1996, the veteran filed a VA Form 21-4138 
stating that his left hip had worsened.  The veteran asserted 
that he would submit private medical records from a 
physician.  An April 1997 rating decision declined to reopen 
a claim of service connection for a left hip disability, 
noting that the veteran had not submitted any medical 
evidence (even after receipt of the RO's descriptive letter 
concerning new and material evidence). 

The veteran filed an August 1997 notice of disagreement, and 
the RO issued an August 1997 statement of the case.  The 
veteran did not perfect an appeal.

In April 2002, the veteran filed a VA Form 21-4138 stating 
that he wished to reopen a claim of service connection for a 
left hip disability.  

II.  Analysis

The prior decisions that denied a claim of service connection 
for a left hip disability are "final and binding" on the 
veteran based on the evidence then of record in the absence 
of, for example, a collateral attack showing clear and 
unmistakable error.

The Court has held that, for there to be a valid claim of CUE 
in a prior final decision, either the correct facts as they 
were known at the time in question were not before the 
adjudicator or the legal provisions effective at that time 
were improperly applied; conversely, a mere difference of 
opinion in the outcome of the prior adjudication, including 
insofar as how the evidence was weighed or evaluated, or a 
failure in the "duty to assist," are not grounds for a 
finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Glynn v. Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); Luallen 
v. Brown, 8 Vet. App. 92 (1995); see also Crippen v. Brown, 9 
Vet. App. 412, 421 (1996) (Court recognized in Russell, Glynn 
and Mason, that a viable claim of CUE must be premised on a 
clear failure to consider certain highly probative evidence, 
in the first instance, versus asking the Board now to reweigh 
or reevaluate the evidence previously considered in the prior 
final decision).

Moreover, the Court has stated that CUE is a very specific 
and rare kind of error of fact or law that is "undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made," and that, but for the error, the result 
of the adjudication would have been manifestly different.  
Russell, 3 Vet. App. at 313-14.

It also is important to bear in mind that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on the current 
state of the law or with the benefit of augmenting the record 
after the decision in question with additional evidence that 
did not exist at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242 (1994).

A review of the record fails to identify any error, let alone 
clear and unmistakable error, in a prior RO determination.  
Particularly, the veteran has not alleged or shown that the 
correct facts as they were known at the time in question were 
not before the adjudicator or the legal provisions effective 
at that time were improperly applied. 

At the time of the August 1978 decision, evidence showed that 
the veteran was symptom free at service separation, and the 
VA examination was essentially negative.  At the time of the 
April 1979 decision, the RO had not received any additional 
pertinent, competent medical evidence.  

Again, the Board cannot find evidence in the record upon 
which to draw a conclusion that the RO did not have the 
relevant facts before it when making prior determinations.  
Compare Crippen, 9 Vet. App. at 422 (recognizing that a RO 
decision could be collaterally attacked if the RO denied 
"the 'very existence of evidence' that could possibly have 
changed the outcome of the underlying claim," or if the RO 
denied a claim with no evidence to support the denial).  The 
Board cannot, now, second guess the RO's weighing of those 
facts.  


ORDER

Prior determinations, including August 1978 and April 1997 
rating decisions, were not clearly and unmistakably erroneous 
in failing to establish service connection for a left hip 
disability, and the appeal is denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

Upon reviewing the relevant evidence of file concerning the 
veteran's claim of an increased initial disability evaluation 
for service-connected residuals of left hip dislocation with 
arthritis, it appears that the veteran may have failed to 
report for a July 2005 VA examination because he was 
otherwise hospitalized in Flagstaff.  Due to the veteran's 
recent left hip difficulties, including a core decompression, 
a VA examination concerning the current severity of 
manifestations of a service-connected left hip disability is 
appropriately sought again at this time.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should undergo a VA 
examination, with claims file review.  
The examiner should clarify the current 
severity of manifestations of the 
veteran's service-connected left hip 
disability from an in-service 
dislocation, including whether the 
recent core decompression was an 
eventual result therefrom.  Appropriate 
clinical testing should be performed, 
including consideration of any 
functional limitation due to pain, lack 
of endurance, incoordination, and 
weakness.    

2.  Then, the RO should readjudicate 
the veteran's claim for an increased 
initial rating for a service-connected 
left hip disability.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


